DETAILED ACTION
	Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/9/21 has been considered by the examiner.

Drawings
The drawings were received on 11/9/21.  These drawings are acceptable.

Claim Objections
Claims 10-14, 19 and 20 are objected to because of the following informalities:  The term TAP is not defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1-4,  the term ‘clock’ and “circuit clock’ is used. The present specification recites ‘test clock (TCK)’, ‘CLK signal clock’ (although paragraphs [0089, 0091-0094, 0113-0115] seem to indicate that CLK is the same as TCK), and an ‘update clock’.  However, based on the present specification it is not clear what clock signal or which clock is being claimed. Clarification is required.
	As per claims 1 and 10, the term ‘bidirectional terminal’ which is also not recited in the specification. The only indication of bidirectional is in paragraph [0103] “the Adaptor circuit reverses the direction of the TMSC wire and outputs the TDO signal”. 
Appropriate clarification is required.
	The examiner suggests using claim language that is consistent with the specification. At this point the examiner is unsure what corresponding structure in the present specification is being claimed in the first set of claims. As such clarification is required for a proper search and comparison with the prior arts.
	Dependent claims 2-9 and 11-20 inherit the 35 U.S.C. 112(b) issues of the independent claims rejected above, and as such are rejected for the same reasons. Therefore, these claims may not be further considered with respect to the prior arts.


Allowable Subject Matter
Claims 10-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.

The examiner invites applicant to call and schedule an interview prior to responding to this office action as there are issues which are not clear and it would be helpful to discuss the claim language required to overcome the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhattacharya, US 6425100 teaches using test access ports and test clocks to send test signals through scan paths.
"Bidirectional Input/Output Terminals" by Goel et al. teaches a structure for bidirectional terminal.
Bhawmik US 6370664 teaches using scan paths to with switchable paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815. The examiner can normally be reached Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111